Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-7, 9-15, 17-20, 48 and 49 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 04-30-2021. Claims 8 and 16 have been canceled by Applicants’ amendment filed 04-30-2021. Claims 48 and 49 have been added by Applicants’ amendment filed 04-30-2021.

Applicant's election with traverse of Group I, claims 1-9, directed to a method of preparing a library of phosphopeptide-encoding oligonucleotides; and the election of Species as follows: 
Species (A): wherein the phosphopeptide-encoding oligonucleotide comprises a primer annealing site on each side of the phosphopeptide sequences (instant claim 2);
Species (B): the method of claim 1, further comprising ligating the phosphopeptide-encoding oligonucleotides (instant claim 5),
Species (C): where cells further comprise a plasmid that facilitates ribosomal incorporation (instant claim 7), and
Species (D): where the reporter is an enzyme, an affinity tag or a protein (instant claim 14), in the reply filed on December 9, 2020 was previously acknowledged.

Claims 10-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 9, 2020.

Claims 3, 4 and 8 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 2, 5-7, 9, 48 and 49 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed February 18, 2019, claims the benefit of US Provisional Patent 
Application 62/639,279, filed March 6, 2018; and US Provisional Patent Application 62/632,144, filed 
February 19, 2018.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed April 30, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Drawing Objection
The objection to the drawings is withdrawn due to Applicant filing an amendment to the Specification to include reference characters not mentioned in the description, in the reply filed 04-30-2021.


Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “phosphorylation-susceptible residue” as recited in claim 1 to refer to any residue capable of undergoing phosphorylation including phosphorylation before or after a modification of the residue.
	The Examiner has interpreted the term “converting the selected phosphopeptide sequences into phosphopeptide-encoding nucleic acid sequences” as recited in claim 1 to refer to any method of converting to produce any phosphopeptide that encode nucleic acid sequences such as, for example, synthetic conversion, chemical conversion, electronic conversion, physical conversion (e.g., physically moving sequences, thinking about phosphopeptide-encoding nucleic acids, writing down an idea, etc.), in silico conversion (e.g., computer generation, etc.), etc.
The Examiner has interpreted the term “synthesizing a library of phosphopeptide-encoding oligonucleotides” as recited in claim 1 to refer to any method of synthesizing including, for example, physical, mental, electronic, cellular, combinatorial, computer-generated, etc. synthesis of a library of phosphopeptide-encoding oligonucleotides.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 2, 5-7 and 9 is maintained, and claims 48 and 49 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “a single, central, phosphorylation-susceptible residue” in line 5 because it is unclear whether all residues are phosphorylation-susceptible residues (e.g., residues capable of phosphorylation); whether the term refers to a phosphopeptide sequence that has only one phosphorylation-susceptible residue (identified in some specific way, or having a specific structure); whether each of the plurality of phosphopeptide sequences comprises one or more “central” phosphorylation-susceptible residue as long as that residue is flanked by 0 to 15 residues on each side (e.g., such that it is central between any 0 to 15 flanking residues); and/or whether the term refers to something else. Moreover, it is unclear as to the meaning of the term “central” with regard to the structure 
 Claim 1 is indefinite for the recitation of the term “0 to 15 residues on each side of the phosphorylation-susceptible residue” in lines 5-6 because it is unclear how a phosphopeptide sequence (e.g., a sequence of two or more amino acid residues) can have a single, central phosphorylation-susceptible residue surrounded by zero (0) residues on each side because a single residue by itself is an amino acid, and is not by definition, a peptide sequence and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the phosphorylation-susceptible residue” in lines 6. There is insufficient antecedent basis for the term “the phosphorylation-susceptible residue” in the claim because claim 1, line 5 recites the term “a single, central phosphorylation-susceptible residue”. The Examiner suggests that Applicant amend the claim to recite, for example, “on each side of the single, central phosphorylation-susceptible residue”.
	The rejection of claims 2 and 5 is maintained, and claims 1 and 48 are newly rejected as being indefinite for the recitation of the term “the phosphopeptide-encoding oligonucleotides” such as recited in claim 1, lines 1 and 9-10. There is insufficient antecedent basis for the term “the phosphopeptide-encoding oligonucleotides” in the claim because claim 1, line 9 recites the term “a library of phosphopeptide-encoding oligonucleotides”.
	Claim 2 is indefinite for the recitation of the term “primer annealing sites on each side of the phosphopeptide sequences” in liens 1-2 because it is not possible to have annealing sites on each side of the phosphopeptide-encoding oligonucleotides when the single, central phosphorylation-susceptible residue has 0 residues on each side. Moreover, there is no indication that primer annealing sites or additional sequences are added to the single, central phosphorylation-susceptible residue during the steps of converting or synthesizing and, thus, the metes and bounds of the claim cannot be determined.

	Claim 9 is indefinite for the recitation of the term “the phosphopeptide sequences” such as recited in claim 1, line 1. There is insufficient antecedent basis for the term “the phosphopeptide sequences” in the claim because claim 1, line 9 recites the term “a plurality of phosphopeptide sequences”, and “each phosphopeptide sequence of the plurality of phosphopeptide sequences”.
	Claim 9 is indefinite for the recitation of the term “at least one phosphorylation-susceptible residue” in line 3. There is insufficient antecedent basis for the term “at least one phosphorylation-susceptible residue” in the claim because claim 1, line 5 recites the term “a single, central phosphorylation-susceptible residue”. Moreover, the step of selecting as recited in claim 1 refers to only native protein sequences comprising a single, central phosphorylation-susceptible residue, such that the cannot be more than one phosphorylation-susceptible residue as suggested by claim 19 and, thus, the metes and bounds of the claim cannot be determined.
	Claims 6-7 and 49 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
	The rejection of claims 1, 2, 5-7 and 9 is maintained, and claims 48 and 49 are newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Woodruff (Woodroof Thesis, University of Dundee, 2014, 1-230) as evidenced by GE Healthcare (Product Booklet, 2006, 1-20).
Regarding claims 1, 2, 5-7, 9, 48 and 49, Woodroof teaches the identification of a PINK1 homolog from the insect species Tribolium castaneum (TcPINK1) and its validation as a bona fide model for human PINK1 (hPINK1), and the use of the TcPINK1 model to analyze the effects of Parkinson’s-linked disease mutations, revealing that all the tested point mutations and truncating mutations lead to a decrease in kinase activity, wherein data suggests that PINK1-phosphorylation of the Parkin Ub1 domain can activate Parkin via alteration of auto-inhibitory intramolecular interactions (pg. 11, last partial paragraph; and pg. 12, last full paragraph). Woodroof teaches an analysis of TcPINK1 auto-phosphorylation, wherein Tribolium castaneum PINK1 is able to auto-phosphorylate on both the auto-phosphorylation is a widespread mechanism of both kinase activation and regulation of kinase activity, such that PINK1 auto-phosphorylation sites in TcPINK1 were mapped and it was determined whether any of them were required for kinase activity (interpreted as selecting, claim 1) (pg. 95, paragraph 3.5.1, lines 1-6). Woodroof teaches that full-length wild-type TcPINK1 was analyzed using a Thermo-Electron LTQ-Orbitrap mass spectrometer, wherein analysis revealed multiple putative auto-phosphorylation sites such that TcPINK1 appears to auto-phosphorylate serine and threonine residues, as well as, on some tyrosine residues (interpreted as phosphopeptides; native protein sequences; and selecting phosphopeptide sequences, claim 1) (pg. 95, paragraph 3.5.1, lines 6-10). Woodroof teaches protein phosphorylation using enzymes that transfer a phosphate group (interpreted as synthesizing a library of phosphate-encoded oligonucleotides) (pg. 5, last partial paragraph, lines  1-5). Woodroof teaches that for the majority of the phosphopeptides, it was not possible to distinguish the exact phosphorylation site, since there were several adjacent or nearby residues that could potentially be phosphorylated (Table 3.1), such that Tyr439 and Thr186 were identified unambiguously, but other peptides contained clusters of several residues that could become phosphorylated, wherein ten possible sites, found in four distinct peptides, are conserved between TcPINK1 and hPINK1, and are highlighted in Table 3.1 (interpreted as phosphorylation susceptible residues; and 0 to 15 residues on each side, claim 1) (pg. 95, paragraph 3.5.1, lines 11-19; and pg. 96, Table 3.1). Woodroof teaches phospho-site mapping, such that the sequence of each identified phosphopeptide is shown with potential phosphorylation sites highlighted in red and the residue numbers of potential phospho-sites are listed, wherein the conversion of the identified sites between TcPINK1 and hPINK1 are depicted to identify residues conserved in hPINK1 and residues not conserved in hPINK1, along with theoretical (m) and observed (m/z) masses of each peptide is listed (interpreted as converting into phosphopeptide-encoding nucleic acid sequences; synthesizing library of phosphopeptide-encoding oligonucleotides having phosphopeptide-encoding nucleic acid sequences; identifying phosphorylation-susceptible amino acid sequences; elongating susceptible amino acid sequences; and encompassing 16 to 28 residues, claims 1 and 9) (pg. 96, Table 3.1, lines 1-7). Woodroof teaches in Table 3.1 that each peptide sequence comprises a single, central phosphorylation-susceptible residue that is flanked on each side by 0 to 15 peptide sequence 5 (INNKSFGEKFTR) comprises the single, central phosphorylation-susceptible residue “S”  (interpreted as a single, central phosphorylation-susceptible residue) that is flanked on one side by 4 residues, and on the other side by 5 residues; and wherein peptide sequence 5 comprises the single, central phosphorylation-susceptible residue “T” that is flanked on one side by 5 residues, and on the other side by 1 residue; and that peptide sequence 3 (NFNYKEGDLPK) and peptide sequence 7 (VKDDETDDNKYPFALK) comprise one single, central phosphorylation-susceptible residue, and each phosphorylation-susceptible residue is flanked by 0 to 15 residues (interpreted as selecting phosphopeptide-susceptible sequences from native protein sequences; comprising a single, central phosphorylation-susceptible residue; and 0 to 15 residues on each side of the phosphorylation-susceptible residue, claim 1). Table 3.1 illustrating peptide sequences comprising putative auto-phosphorylation sites identified in TcPINK is shown below:

    PNG
    media_image1.png
    684
    932
    media_image1.png
    Greyscale

Woodroof teaches that to assess the relative importance of the identified potential sites, non-phosphorylatable alanine and phenylalanine mutants in full-length MBP-tagged TcPINK1 were designed for each serine/threonine and tyrosine sites respectively (Figure 3.8A) (interpreting designing and mutating as converting), wherein the mutants were expressed in E. coli and their ability to phosphorylate myelin basic protein in the presence of [32P] ATP was assessed by auto-radiography, wherein bacterial expression vectors used in the thesis are shown in Table 2.1 (interpreting designing, DNA constructs were verified by DNA sequencing, which was performed by The Sequencing Service using DYEnamic ET terminator chemistry on Applied Biosystems automated DNA sequencers (encompassing primer binding sites, claim 2) (pg. 52, paragraph 2.1.2, lines 1-6), wherein it is known that DYEnamic ET terminator chemistry on Applied Biosystems automated DNA sequencers use primers including sequencing primers as evidenced by GE Healthcare (pg. 8, Sequencing Primers; and pg. 9, Introduction, first full paragraph). Woodroof teaches that one of the major mechanisms by which protein kinase identify and interact with their correct physiological substrate is through recognition of a consensus amino acid sequence surrounding the site of phosphorylation (pg. 101, paragraph 3.6.1, lines 1-5). Woodroof teaches that previous studies had generated by mutagenesis a stable Zebrafish line carrying a premature stop codon in the pink1 gene (interpreting the stop codon to be encoded by TAG), leading to truncation of the protein at amino acid 431, such that in order to use this line ad a genetic model for studying the effects of loss of PINK1 function, it was necessary to demonstrate that the identified truncating mutation led to loss of kinase activity (interpreted as a residue encoded by TAG, claim 49). Woodroof teaches that it is possible to genetically engineer organisms such as E. coli to allow them to utilize an expanded genetic code and subsequently to incorporate non-natural amino acids into proteins as they are synthesized by the ribosome, which permits the expression of phosphorylated proteins and the study of their properties (interpreted as encoding sequences that do not exist in nature, claim 48) (pg. 181, last partial paragraph). Woodroof teaches Sep insertion into recombinant proteins is achieved by repurposing the amber stop codon (TAG/UAG) to encode for the anti-codon of an orthogonal tRNA conjugated to Sep (tRNASep) that can be used for protein synthesis (Fig. 5.5) (interpreted as converting, and synthesizing a library of phosphopeptide-encoding oligonucleotides; and the phosphorylation-susceptible residue is encoded by TAG, claim 1 and 49) (pg. 182, first full paragraph, lines 1-3; and Figure 5.5).

Woodroof meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed April 30, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that there were ten possible sites found in four peptide that are conserved between TcPINK and Hpink1 as shown in Table 3.1 of Woodroof; however, Woodroof fails to teach “selecting a plurality of phosphopeptide sequences wherein each...on each side of the phosphorylation-susceptible residue” as recited in claim 1 (Applicant Remarks, pg. 12, last partial paragraph; and pg. 13, first partial paragraph, lines 1-4); and (b) Woodroof fails to teach converting these phosphopeptide sequences as required in the claims (Applicant Remarks, pg. 13; first partial paragraph, lines 4-5).
Regarding (a), it is noted that instant claim 1 is very broadly recited such that no specific method of selecting, phosphopeptide sequences, native protein sequences, phosphorylation-susceptible residues, the location of the single, central phosphorylation-susceptible residue, total number of residue including on each side, method of converting, identity of phosphopeptide-encoding nucleic acids, method of synthesizing, library of phosphopeptide-encoding oligonucleotides, and/or phosphopeptide-encoding nucleic acid sequences are recited in instant claim 1. Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including additional single, central phosphorylation-susceptible residues, and/or additional flanking residues on each side. As noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Regarding Applicant’s assertion that there were ten possible sites found in four peptides that are conserved between TcPINK and Hpink1 as shown in Table 3.1 of Woodroof; and Woodroof fails to teach “selecting a plurality of phosphopeptide sequences wherein each...on each side of the phosphorylation-susceptible residue” as recited in claim 1, the Examiner disagrees. Woodroof teaches phospho-site mapping, such that the sequence of each identified phosphopeptide is shown with potential phosphorylation sites highlighted in red and the residue numbers of potential phospho-sites are listed, wherein the conversion of the identified sites between TcPINK1 and hPINK1 (interpreted as selecting a plurality of phosphopeptide sequences from a native protein sequence); that Table 3.1 illustrates peptide sequences comprising putative auto-phosphorylation sites identified in TcPINK (interpreted as phosphorylation-susceptible residues); that, for example, phosphopeptide sequence 5 (INNKSFGEKFTR) comprises the single, central phosphorylation-susceptible residue “S” that is flanked on one side by 4 residues, and on the other side by 5 residues; and a single, central phosphorylation-susceptible residue “T” that is flanked on one side by 5 residues, and on the other side by 1 residue (interpreting exemplary phosphopeptide sequence 5 to comprise a single, central phosphorylation-susceptible residue, and 0 to 15 residues on each side of the phosphorylation-susceptible residue); and that phosphopeptide sequence 3 (NFNYKEGDLPK) and phosphopeptide sequence 7 (VKDDETDDNKYPFALK) comprise one single, central phosphorylation-susceptible residue, wherein each phosphorylation-susceptible residue is flanked by 0 to 15 residues (also interpreting exemplary phosphopeptide sequences 3 and 7 to comprise a single, central phosphorylation-susceptible residue, and 0 to 15 residues on each side of the phosphorylation-susceptible residue). Thus, Woodroof teaches all of the limitations of the claims.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments, the teachings of Woodroof, and the broadness of instant claim 1. Regarding Applicant’s assertion that Woodroof fails to teach converting these phosphopeptide sequences as required in the claims, the Examiner disagrees. As an initial matter, it is noted that instant claim 1 does not recite a particular method of converting, phosphorylation-susceptible residues including residues that are (or are not) actually phosphorylated, and/or phosphopeptide-encoding nucleic acid sequences produced. Woodroof teaches that PINKtide and its derivatives were synthesized (interpreted as converting phosphopeptide sequences into phosphopeptide-encoding nucleic acid sequences, and synthesizing a library); and that to assess the relative importance of the identified potential sites, non-phosphorylatable alanine and phenylalanine mutants in full-length MBP-tagged TcPINK1 were designed for each serine/threonine and tyrosine sites respectively (interpreting designing and mutating as converting), wherein the mutants were expressed in E. coli and their ability to phosphorylate myelin basic protein in the presence of [32P] ATP was assessed by auto-radiography, wherein bacterial expression vectors used in the thesis are shown in Table 2.1 (interpreting designing, mutating and/or expressing as converting phosphopeptide sequences into phosphopeptide encoding nucleic acid sequences; and synthesizing library of phosphopeptide-encoding oligonucleotides having phosphopeptide-encoding nucleic acid sequences); and Sep insertion into recombinant proteins is achieved by repurposing the amber stop codon (TAG/UAG) to encode for the anti-codon of an orthogonal tRNA conjugated to Sep (tRNASep) that can be used for protein synthesis (Fig. 5.5) (interpreted as converting, and synthesizing a library of phosphopeptide-encoding oligonucleotides). Thus, Woodroof clearly teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 5-7 and 9 is maintained, and claims 48 and 49 are newly rejected, under 35 U.S.C. 103 as being unpatentable over Woodruff (Woodroof Thesis, University of Dundee, 2014, 1-230) in view of Chen et al. (US Patent Application Publication No. 20120329678, published December 27, 2012) as evidenced by GE Healthcare (Product Booklet, 2006, 1-20).
Regarding claims 1, 2, 5-7, 9, 48 and 49, Woodroof teaches the identification of a PINK1 homolog from the insect species Tribolium castaneum (TcPINK1) and its validation as a bona fide model for human PINK1 (hPINK1), and the use of the TcPINK1 model to analyze the effects of Parkinson’s-linked disease mutations, revealing that all the tested point mutations and truncating mutations lead to a decrease in kinase activity, wherein data suggests that PINK1-phosphorylation of the Parkin Ub1 domain can activate Parkin via alteration of auto-inhibitory intramolecular interactions (pg. 11, last partial paragraph; and pg. 12, last full paragraph). Woodroof teaches an analysis of TcPINK1 auto-phosphorylation, wherein Tribolium castaneum PINK1 is able to auto-phosphorylate on both the serine/threonine and tyrosine residues within the kinase domain, such that auto-phosphorylation is a widespread mechanism of both kinase activation and regulation of kinase activity, such that PINK1 auto-phosphorylation sites in TcPINK1 were mapped and it was determined whether any of them were required for kinase activity (interpreted as selecting, claim 1) (pg. 95, paragraph 3.5.1, lines 1-6). Woodroof teaches that full-length wild-type TcPINK1 was analyzed using a Thermo-Electron LTQ-Orbitrap mass spectrometer, wherein analysis revealed multiple putative auto-phosphorylation sites such that TcPINK1 appears to auto-phosphorylate serine and threonine residues, as well as, on some tyrosine residues (interpreted as phosphopeptides; native protein sequences; and selecting phosphopeptide sequences, claim 1) (pg. 95, paragraph 3.5.1, lines 6-10). Woodroof teaches protein phosphorylation using enzymes that transfer a phosphate group (interpreted as synthesizing a library of phosphate-encoded oligonucleotides) (pg. 5, last partial paragraph, lines  1-5). Woodroof teaches that for the majority of the phosphopeptides, it was not possible to distinguish the exact phosphorylation site, since there were several adjacent or nearby residues that could potentially be phosphorylated (Table 3.1), such that Tyr439 and Thr186 were identified unambiguously, but other peptides contained clusters of several residues that could become phosphorylated, wherein ten possible sites, found in four distinct peptides, are conserved between TcPINK1 and hPINK1, and are highlighted in Table 3.1 (interpreted as phosphorylation susceptible residues; and 0 to 15 residues on each side, claim 1) (pg. 95, paragraph 3.5.1, lines 11-19; and pg. 96, Table 3.1). Woodroof teaches phospho-site mapping, such that the sequence of each identified phosphopeptide is shown with potential phosphorylation sites highlighted in red and the residue numbers of potential phospho-sites are listed, wherein the conversion of the identified sites between TcPINK1 and hPINK1 are depicted to identify residues conserved in hPINK1 and residues not conserved in hPINK1, along with theoretical (m) and observed (m/z) masses of each peptide is listed (interpreted as converting into phosphopeptide-encoding nucleic acid sequences; synthesizing library of phosphopeptide-encoding oligonucleotides having phosphopeptide-encoding nucleic acid sequences; identifying phosphorylation-susceptible amino acid sequences; elongating susceptible amino acid sequences; and encompassing 16 to 28 residues, claims 1 and 9) (pg. 96, Table 3.1, lines 1-7). Woodroof teaches in Table 3.1 that each peptide sequence comprises a single, central phosphorylation-susceptible residue that is flanked on each side by 0 to 15 residues, wherein peptide sequence 5 (INNKSFGEKFTR) comprises the single, central phosphorylation-susceptible residue “S”  (interpreted as a single, central phosphorylation-susceptible residue) that is peptide sequence 5 comprises the single, central phosphorylation-susceptible residue “T” that is flanked on one side by 5 residues, and on the other side by 1 residue; and that peptide sequence 3 (NFNYKEGDLPK) and peptide sequence 7 (VKDDETDDNKYPFALK) comprise one single, central phosphorylation-susceptible residue, and each phosphorylation-susceptible residue is flanked by 0 to 15 residues (interpreted as selecting phosphopeptide-susceptible sequences from native protein sequences; comprising a single, central phosphorylation-susceptible residue; and 0 to 15 residues on each side of the phosphorylation-susceptible residue, claim 1). Table 3.1 illustrating peptide sequences comprising putative auto-phosphorylation sites identified in TcPINK is shown below:

    PNG
    media_image1.png
    684
    932
    media_image1.png
    Greyscale

Woodroof teaches that to assess the relative importance of the identified potential sites, non-phosphorylatable alanine and phenylalanine mutants in full-length MBP-tagged TcPINK1 were designed for each serine/threonine and tyrosine sites respectively (Figure 3.8A) (interpreting designing and mutating as converting), wherein the mutants were expressed in E. coli and their ability to phosphorylate myelin basic protein in the presence of [32P] ATP was assessed by auto-radiography, wherein bacterial expression vectors used in the thesis are shown in Table 2.1 (interpreting designing, mutating and/or expressing as converting phosphopeptide sequences into phosphopeptide encoding nucleic acid sequences; and synthesizing library of phosphopeptide-encoding oligonucleotides having phosphopeptide-encoding nucleic acid sequences; encompassing ligating to vectors; transforming the DNA constructs were verified by DNA sequencing, which was performed by The Sequencing Service using DYEnamic ET terminator chemistry on Applied Biosystems automated DNA sequencers (encompassing primer binding sites, claim 2) (pg. 52, paragraph 2.1.2, lines 1-6), wherein it is known that DYEnamic ET terminator chemistry on Applied Biosystems automated DNA sequencers use primers including sequencing primers as evidenced by GE Healthcare (pg. 8, Sequencing Primers; and pg. 9, Introduction, first full paragraph). Woodroof teaches that one of the major mechanisms by which protein kinase identify and interact with their correct physiological substrate is through recognition of a consensus amino acid sequence surrounding the site of phosphorylation (pg. 101, paragraph 3.6.1, lines 1-5). Woodroof teaches that previous studies had generated by mutagenesis a stable Zebrafish line carrying a premature stop codon in the pink1 gene (interpreting the stop codon to be encoded by TAG), leading to truncation of the protein at amino acid 431, such that in order to use this line ad a genetic model for studying the effects of loss of PINK1 function, it was necessary to demonstrate that the identified truncating mutation led to loss of kinase activity (interpreted as a residue encoded by TAG, claim 49). Woodroof teaches that it is possible to genetically engineer organisms such as E. coli to allow them to utilize an expanded genetic code and subsequently to incorporate non-natural amino acids into proteins as they are synthesized by the ribosome, which permits the expression of phosphorylated proteins and the study of their properties (interpreted as encoding sequences that do not exist in nature, claim 48) (pg. 181, last partial paragraph). Woodroof teaches Sep insertion into recombinant proteins is achieved by repurposing the amber stop codon (TAG/UAG) to encode for the anti-codon of an orthogonal tRNA conjugated to Sep (tRNASep) that can be used for protein synthesis (Fig. 5.5) (interpreted as converting, and synthesizing a library of phosphopeptide-encoding oligonucleotides; and the phosphorylation-susceptible residue is encoded by TAG, claim 1 and 49) (pg. 182, first full paragraph, lines 1-3; and Figure 5.5).
Woodroof does not specifically exemplify primer-annealing sites on each side of the phosphopeptide sequences (instant claim 2).
claim 2 (in part), Chen et al. teach method for generating mate-pair libraries using a recombinase/recombination site system that allows for increased insert size, improved efficiency and simplicity of the steps involved, and improved data generation, wherein the mate-pair libraries are helpful in providing positional information for the assembly of sequence data from short read sequencing platforms (interpreted as primer annealing sites on each side of the phosphopeptide sequence, claim 2) (Abstract). Chen et al. teach that the starting material can be any source of nucleic acids desired to be sequenced including genomic DNA from any species including humans, mammals, plants, fungi, etc. (paragraph [0035]). Chen et al. teach that adaptors can be ligated or otherwise linked to the size-selected and end-repaired fragments, wherein the adaptors comprise a recombinase recombination site as well as a primer binding site (i.e., a primer hybridization site), such that generally at least two adaptors are used (interpreted as primer annealing sites on each side of the phosphopeptide sequence, claim 2) (paragraph [0039], lines 1-5). Chen et al. teach that mate-pair reads contain positional information of two distant segments of sequence derived from the same DNA molecule, such that the positional information can be used to resolve structural variants in genomes by mapping the two fragments with a distance constraint and an orientation constraint, in de novo assembly to resolve repetitive elements in genomes, and to order and orient contigs to form scaffolds (paragraph [0052], lines 1-3).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of generating mate-pair libraries as exemplified by Chen et al., it would have been prima facie obvious before the effective filing date of the claimed invention to combine the method of analyzing TcPINK1 including the identification of auto-phosphorylation sites, or putative auto-phosphorylation sites, in TcPINK1 as a model for hPINK1 as disclosed by Woodroof to include the ligation of mate pair adapters comprising primer binding sites as disclosed by Chen et al., with a reasonable expectation of success in analyzing TcPINK1 as a model for to analyze the effects of PD-linked disease mutations; in analyzing the biochemical properties of active orthologues from Tribolium castaneum including the identification of auto-phosphorylation sites, or putative sites of auto-phosphorylation; in providing mate-pair libraries having an increased insert size; in identifying and sequencing phosphopeptides for use in phosphopeptide mapping; in assessing putative sites of conservation between TcPINK1 and hPINK1; and/or in improving data generation with regards to positional information for the assembly of sequence data from short read sequencing platforms.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed April 30, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Woodroof fails to teach that each phosphopeptide sequence comprises: (i) a central phosphorylation-susceptible residue; and (ii) 0 to 15 residues on each side of the phosphorylation-susceptible residue; and converting the phosphopeptide sequences as required by the claims (Applicant Remarks, pg. 15, first full paragraph).
Regarding (a), please see the discussion supra regarding the broadness of instant claim 1, the teachings of Woodroof and the Examiner’s response to Applicant’s arguments. Thus, the rejections of record are maintained.


New Objections/Rejections
Claim Objection
	Claim 49 is objected to because of the following informalities: Claim 49 recites an abbreviation such as “TAG” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	
Claims 2 and 5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 04-30-2021.
Claim 2 recites (in part) “wherein the phosphopeptide-encoding oligonucleotides comprise primer annealing sites on each side of the phosphopeptide sequences” in lines 1-2. Claim 2 depends from claim 1. It is noted that instant claim 1 does recites “a single, central phosphorylation-susceptible residue and (ii) o to 15 residues on each side of the phosphorylation-susceptible residue” in lines 5-6, wherein it is noted that a single, central residue surrounded by 0 residues cannot comprise primer annealing sites on each side of the phosphorylation-susceptible residue. Moreover, instant claim 1 does not recite that primer annealing sites are present or produced during the steps of instant claim 1. Thus, claim 2 is an improper dependent claim, and does not further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, 
rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies 
with the statutory requirements.


	The Examiner suggests that Applicant amend instant claim 1 to clearly identify the structure and location of the single, central phosphopeptide-susceptible residues in each of the plurality of phosphopeptide sequences, and to provide additional limitations that might assist in clarifying the novelty of the instant invention. 

Conclusion
Claims 1, 2, 5-7, 9, 48 and 49 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639